DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2021; the applicant elected claims 1-13 with traverse. The applicant’s arguments to be found not persuasive. The applicant contends that an amendment now to claim 14 positively recites the structure of the apparatus and therefore the inventions are now linked to form a single inventive concept. This is not persuasive because claim 1 does not form an inventive concept as seen in the rejection below and therefore does not relate to a single general inventive concept with the method of claim 14. In a similar manner claim 1 does not have a special technical feature as can be seen per the rejection below and therefore the two ‘inventions’ [examiner prefers the term ‘groups’] cannot share the same special technical feature. Arguendo, in reference to the applicant’s argument that claim 14 positively recites the structure of the apparatus now [or as amended], the examiner notes that only some parts of the apparatus from the preamble are seemingly positively recited in the method steps of the claims, and those ‘some’ parts are only recited in the last four lines of claim 14, the positively required structure in claim 1 is not all required in claim 14 as claimed. However even if all of the apparatus of claim 1 were to be considered positively recited in claim 14, this argument is moot since the two groups do not share a single general inventive concept 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a remote control, a radar control, a safety edge, and a kill switch must be shown or the feature(s) canceled from the claim 12.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In claim 12, following subject matters are not described in specification to understand how: a remote control, a radar control, a safety edge, and a kill switch.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, lines 1-2, “… according to any claim 1…” should be “… according to claim 1…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "at least one apparatus" on line 2 renders the claim indefinite because it is unclear whether the applicant is referring to the apparatus from claim 1 or another apparatus. The specification has support for only one apparatus, so for examination purposes examiner has interpreted the apparatus to be same as claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson (US 20140090787 A1).
Regarding claim 1, Colson teaches an apparatus 100 for vertically closing an opening, said apparatus comprising (Fig. 1): a fixed element (110, 111) attached to a surface and placed above an opening such as a window, doorway, or the like (see Fig. 1 and ¶0021); a roller 104 
Regarding claim 2, Colson teaches (Fig. 4) at least one of said number of sensor arrangements 406 is capable of detecting a vertical position of said shielding element 406 (¶0051).  Note that ‘a sensor arrangement’ as claimed is broader than ‘a sensor’ - the arrangement can meet the intended/functional use language as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Colson.

All of the elements have been discussed above except the sensor arrangement being “capable of detecting an inclination of said fixed element about at least one axis.  Therefore, attention is directed to that fact that Colson already teaches a tilt/level sensor at 126 so it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute or provide the sensor arrangement 138 with a tilt/level sensor from the teachings already provided in Colson for the sensor 126.  Doing so would predictably allow the sensor 138 to detect an inclination of the fixed element about at least one axis for safety or monitoring purposes to ensure proper function of the apparatus. 
Also note that the courts have held that a mere duplication of parts has not patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); in this case, the tilt/level aspect of the sensor 126 is merely being duplicated to provide an additional tilt/level sensor for detecting tilt from a structure in the apparatus, therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided sensor 138, or merely add a second tilt/level sensor from 126 to the fixed element in order to provide the predictable and expected result of measuring/detecting any incline of the fixed element for monitoring purposes to ensure proper functionality or safety (as non-limiting examples).

Regarding claim 4, Colson teaches at least one of said number of sensor arrangements 404 is capable of detecting a position of said roller 104.
relative said fixed element, therefore the examiner takes Official Notice that it was old and well known in the art before the effective filing date of the invention to provide a sensor arrangement as capable of detecting  a first position of a first element relative to a second element, and therefore a position of a roller relative to a fixed element such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Colson to have such a sensor for the well-known purpose of detecting a position so the system can ensure proper function for example.
Regarding claim 6, Colson teaches all of the elements of the current invention as stated above except the switch and at least one of said number of sensor arrangements is capable of detecting a signal failure between said switch and said motor.
Colson (second embodiment) teaches (Fig. 5) the apparatus further comprises a switch 138 for controlling said motor 120, wherein at least one of said number of sensor arrangements 522 is capable of detecting a signal failure between said switch 138 and said motor 120.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Colson with a switch and current sensor. Doing so would allow the condition monitoring device to detect signal failure in the system.  
Further, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, the examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Colson with multiple sensors and/or switches 138 for the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, Colson teaches all of the elements of the current invention as stated above except at least one of said number of sensor arrangements is capable of detecting a number of starts and/or stops and/or time of operating of said motor.
Colson (second embodiment) teaches (Fig. 5) at least one of said number of sensor arrangements 504 is capable of detecting a number of starts and/or stops and/or time of operating of said motor (¶0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Colson with a time sensor. Doing so would allow the condition monitoring device to detect various times in the system. 
Regarding claim 13 Colson teaches (Fig. 4) at least one on-site located data node 408; and a database 410; said at least one data node being configured to communicate with said condition monitoring device 412 of said at least one apparatus 100, and to communicate with said database 410.  However, if it is found that this is not a data node, the examiner takes Official Notice that such a system with a node, monitoring device, and database is old and well known in the art such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Colson with the claimed features to provide a communicating monitoring service/system to improve performace. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colson as applied to claim 1 above, in view of Pfiffner (US 9057779 B2).
Regarding claim 5, Colson teaches at least one of said number of sensor arrangements 406 is capable of detecting a position of said shielding element 106 along at least one horizontal axis (¶0051), but is silent concerning a first and a second guiding element.
Pfiffner teaches the apparatus comprises (see Figure 1) a first 3a and a second 3b guiding element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Colson to provide a guiding element as taught by Pfiffner. Doing so would allow the shielding element to guide smoothly between open and closed position.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Colson as applied to claim 1 above, in view of Gonzales (US 9038693 B2)
Regarding claim 8, Colson teaches all of the elements of the current invention as stated above except a thermal circuit breaker, wherein at least one of said number of sensor arrangements is capable of detecting the state of said thermal circuit breaker.
Gonzales teaches a thermal circuit breaker, wherein at least one of said number of sensor arrangements is capable of detecting the state of said thermal circuit breaker (Col. 9, lines 36-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Colson to provide a thermal circuit breaker and sensor, 
Regarding claim 12, Colson in view of Gonzales the number of sensor arrangements is configured to determine a state of at least one of a circuit switch, a remote controller, a radar controller, a safety edge, a photocell, a limit switch, and a kill switch.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Colson as applied to claim 1 above, in view of Yulkowski (US 20100242368 A1).  
Regarding claim 9, Colson teaches all of the elements of the current invention as stated above except an electric current sensor configured to determine an electric current fed to the motor.
Yulkowski teaches (see Figure 5) at least one of the number of sensor arrangements is an electric current sensor 114 configured to determine an electric current fed to the motor 116 (¶0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Colson with the electric current sensor, as taught by Yulkowski, to detect a current spike or drop in the motor.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colson as applied to claim 1 above, in view of Cregg (US 9529345 B2).
Regarding claim 10, Colson teaches all of the elements of the current invention as stated above except a temperature sensor configured to determine a temperature in the motor.
Cregg teaches at least one of the number of sensor arrangements is a temperature sensor configured to determine a temperature (Abstract).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Colson as applied to claim 1 above, in view of Schafer (US 8026809 B2).
Regarding claim 11, Colson teaches all of the elements of the current invention as stated above except a vibration sensor configured to determine a vibration of the apparatus.
Schafer teaches at least one of the number of sensor arrangements is a vibration sensor 21 configured to determine a vibration of the apparatus (Col. 3, lines 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Colson with the vibration sensor, as taught by Schafer, to measure the vibration of the apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        



/DANIEL P CAHN/Primary Examiner, Art Unit 3634